OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                              AUSTIN
GROVERSELLERS
ATTORNCYGENLRAL
SeaorabloBarbartC, Xllm,              pa@ g




         aIt ahla ala8 thoxv 1‘ 8 ro8ia‘aol~
                                           sovoa
    -      Tbuaan(,(fmo,ooo)DOL      k Lb, OhlM-
    ?a’. rariewsa ?und*lair bewur lr 0oB881au-
    8laul l~t,8loaa lould not bo um1fw tha Al&
                                               Oae Rua&e& Thou-




         lsortioa 4 of 3un8ta Bill 319 paolitosll
    rat8 88lba trio 8~ of Qe thoated tbowana ($1g0,000)
    Dollrrr for laoh tLoa1 par of t& blonnluefor
    ohildrelhre ronlooO rdl rlw 8.8‘                   8ald.r




           '(1.1 Can t&nLtataDopartunt of F'rrblio   ':ol-
    far8 oon8truetb wotioa     of sanat8Bill 311, ro-
    vidbn(   to? tbo mat:tUtiOa 3ivi8iQa t0 Man  t i at
    th8 lrptiltw         lotlbarlm4      u&w    d‘         bill08x1k
    pala   out ot   triobalmerr OS bead h            tha    '3hilbrm'a
    ABDiataaoo’~~          nthor      than out of tba oarruit
    8ppmpmtian         r0r tkt0armieu bh~h                 r0r   tbr   old
                lII)Uhlldron
                           Dlrl8iw of            t!m Daprrmont
    z 2 r le Tufuo?
         r(8.) C8n tha         Oorrptrollor ~08 ~8180tha
    mount   l   r o g r la to 6 for   Um fiutltutlo8        Dlil~lam
    to bo osf    out   d    tb  okluro8“    *“laa‘Boo  ?tAM
    la ‘Mord‘Da dab          Bedla    4 lf suM a ‘B ill3ls
    bohra tranaforr* Uto balanom to                  the    Dmnw81
    Rovonooma?
                                                                             .I



    t
         .     .                                                                  /   ,_;




                       our   00ort8     hero unlforaly  hold that tb .latanalon
        ot t ha I.ogla~raro           81 to 8 &r 18 to ba marain& pr:iourihy
                                            ry importot tha lraguae n88dt
                                          (C. A.), lB9 2, '7,701. Thea *bra a
                                           st1lgwm8, It mill ba mforoed rooord-
        kg&         it8 8orda.        Amlarronv. Fe&d& 138 Tax. bob, 161 L. ‘2.
                   .
                       se0101Bill 519  300ti08     4, ‘peolfl#11~ruthozlra‘
        rith4r88818      rm ah8 chdrw8         ~88ia8~0   mid or *w   8~11
        . . . rp       oprl8#6 horoln or othervdw provld04~kioro trad-
        ?‘r to      cc @omnlRemaw            htad.
                 hmorinc:   your qu*rtlons: xc l8 our opinloa ttnt
        th e
           lx p o a dia     ur e ua4rr 3o a a Bto
                       8ah0m0a                   illDo .Slvsh o uld
        bo pal4         the belancn aa $8~6 la the Whll&aa*r ~**Ls*
                     0lra   of
        la a          mrtbr
                   YwW.        tat  thr Co8gtroll8rrhsuld m8t 88id8
        the 88ount lp ro~rl.alaU for the Stata xn8tituaioa31+;81on
        OUt Or' UN Ch E &#O'a AsS~S~~MJ#  BAItamr0~8 trSMfWTiJI& thr
        mlaaeor to the omorrl Fi~,reaae  hind.
                                                         Tours wry   truly




                                                                 David ,untob
                                                                     A“l‘t‘nt




,